Case 5:21-cv-00004-MFU-JCH Document 34 Filed 08/17/21 Page 1 of 6 Pageid#: 266




                                UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                   HARRISONBURG DIVISION

 SHERMAN-STOLTZ LAW GROUP, PLLC, )
                                 )
          Plaintiff,             )
                                 )
 v.                              )
                                 )                      Civil Action No. 5:21-CV-00004
 NEXUS SERVICES, INC.,           )
                                 )
          Defendant.             )                      The Hon. Michael F. Urbanski
                                 )                      Chief United States District Court Judge
                                 )
                                 )
                                 )
                                 )
                                 )


                                AMENDED SCHEDULING ORDER

                                              Summary

          TRIAL DATE:            March 30 – 31, 2022 (Jury Trial)

          TIME:                  9:30 a.m.

          PLACE:                 UNITED STATES DISTRICT COURT
                                 116 N. Main Street
                                 Harrisonburg, Virginia 22802


          INITIAL DISCLOSURES UNDER
          FED. R. CIV. P. 26(a)                                     45 days from this order

          PLAINTIFF(S) INITIAL EXPERT DISCLOSURE:                   120 days before trial date
                                                                    (November 30, 2021)

          DEFENDANT(S) INITIAL EXPERT DISCLOSURE: 90 days before trial date
                                                  (December 30, 2021)

          REBUTTAL EXPERT DISCLOSURE:                               79 days before trial date
                                                                    (January 10, 2022)

          DEADLINE TO COMPLETE DISCOVERY                            75 days before trial date
                                                                    (January 14, 2022)



 {2864516-1, 122566-00001-01}                     1
Case 5:21-cv-00004-MFU-JCH Document 34 Filed 08/17/21 Page 2 of 6 Pageid#: 267




          DEADLINE TO FILE DISPOSITIVE MOTIONS:                             75 days before trial date
                                                                            (January 14, 2022)

          DEADLINE FOR HEARING DISPOSITIVE
          MOTIONS:                                                          44 days before trial date
                                                                            (February 14, 2022)

          DEADLINE FOR HEARING MOTIONS IN
          LIMINE:                                                           14 days before trial date
                                                                            (March 16, 2022)

          In order to ensure a fair and orderly processing of this case, it is now

                                               ORDERED
          As follows:

                                            Trial and Settlement

          1.        This case is set for a jury trial, tentatively scheduled to begin at 9:30 am on March 30,

 2022, and scheduled to last up to two days.

          2.        The parties shall contact Kristin Ayersman, Courtroom Deputy,

 (kristina@vawd.uscourts.gov; 540-857-5153), to schedule a pretrial conference to be held no later

 than fourteen (14) days prior to trial.

          3.        Proposed jury instructions and special interrogatories must be filed electronically via

 CM/ECF at least seven (7) days prior to trial. The parties also should email the proposed jury

 instructions and special interrogatories in Word format, with citations, to

 urbanski.ecf@vawd.uscourts.gov, and copy opposing counsel.

          4.        Motions in limine, including motions objecting to introduction of deposition

 testimony and trial exhibits, must be heard no later than the final pretrial conference.

          5.        Box.com will be used in the trial of this case. Counsel must submit electronic exhibit

 files one week prior to trial. It will be assumed that all exhibits have been previously disclosed and

 that there is no objection to an exhibit unless promptly made. The use of the evidence display is




 {2864516-1, 122566-00001-01}                          2
Case 5:21-cv-00004-MFU-JCH Document 34 Filed 08/17/21 Page 3 of 6 Pageid#: 268




 required, so that witnesses need not be handed exhibits, provided that no evidence is to be displayed

 to the jury until it has been admitted if there is any question as to its admissibility.

                                                   Motions

          6.        All non-dispositive pretrial motions and issues, except motions in limine, are hereby

 referred to United States Magistrate Judge Joel c. Hoppe, pursuant to 28 U.S.C. § 636(b)(1)(A).

 Hearings on motions before Judge Hoppe are scheduled by contacting Karen Dotson, Courtroom

 Deputy Clerk, at (540) 434-3181, Ext. 2.

          7.        Prior to filing any discovery motions, the parties are directed to contact the

 magistrate judge by telephone in an effort to resolve the issue.

          8.        A supporting brief must accompany all pretrial motions, unless the motion contains

 the legal argument necessary to support it or is certified to be unopposed.

          9.        If any motion, properly filed and briefed, is to be opposed, a brief in opposition must

 be filed. For all motions other than motions in limine, opposition briefs must be filed within fourteen

 (14) days of the date of service of the movant's brief (or within fourteen (14) days of this order if a

 motion and supporting brief were served before this order). Briefs in opposition to motions in limine

 must be filed within seven (7) days of the date of service of the movant’s motion in limine. Except for

 good cause shown, if a brief opposing a motion is not timely filed, the court will consider the motion

 to be unopposed. If a moving party desires to submit a reply brief, it must be filed within seven (7)

 days of the date of service of the brief opposing the motion. A surreply brief may not be filed without

 prior leave of the court.

          10.       Exclusive of any accompanying exhibits, a brief may not exceed twenty-five (25)

 pages in length using standard margins, double-spaced lines, and a font no smaller than 12-point

 Garamond, unless the filing party first obtains leave of the court after showing good cause why a

 longer brief is necessary.


 {2864516-1, 122566-00001-01}                          3
Case 5:21-cv-00004-MFU-JCH Document 34 Filed 08/17/21 Page 4 of 6 Pageid#: 269




          11.       When a dispositive motion, together with its supporting brief and exhibits, consists

 of fifty (50) or more pages, the filing party must send a paper courtesy copy of the documents to

 Judge Urbanski’s chambers at 210 Franklin Road, SW, Suite 350, Roanoke, VA 24011-2208.

          12.       No motion, brief, or exhibit may be filed under seal, except as allowed by the

 mandatory provisions of Western District of Virginia General Local Rule 9. The requirements of

 General Local Rule 9 may not be modified by a stipulated protective order or other agreement of

 the parties.

          13.       Motions to join the parties and amend the pleadings shall comply with Rules 15 and

 19 of the Federal Rules of Civil Procedure. Absent unusual circumstances, such motions should be

 filed prior to the close of discovery.

          14.       The court does not generally schedule motions hearings. Such scheduling is the

 responsibility of the parties. Any party requesting a hearing must contact Kristin Ayersman

 (Kristina@vawd.uscourts.gov; 540-857-5153), to set a hearing date. If the parties do not promptly

 schedule a hearing, the court will rule on the motion without a hearing.

          15.       Nondispositive motions, including motions for enlargement of time, whether or not

 opposed, may be acted upon at any time by the court without awaiting a response.

                                                 Witnesses

          16.       Expert witnesses who are retained or specially employed to provide expert testimony

 in the case or whose duties as an employee of the party regularly involve giving expert testimony

 must prepare a written report that conforms to the requirements of Rule 26(a)(2)(B). Unless the

 parties otherwise agree or the court otherwise directs, the plaintiffs must submit the written report

 of each expert not later than one hundred twenty days (120) before the trial date, and the

 defendant must submit the written report of each expert no later than ninety (90) days before the




 {2864516-1, 122566-00001-01}                         4
Case 5:21-cv-00004-MFU-JCH Document 34 Filed 08/17/21 Page 5 of 6 Pageid#: 270




 trial date. Plaintiff may submit a written rebuttal expert report no later than seventy-nine (79)

 days before the trial date.

          17.       With respect to expert witnesses who are not retained or specially employed to provide

 expert testimony, such as a treating physician, or other person who may qualify as both an expert and a

 fact witness, the plaintiffs must disclose the identity of any such witnesses and provide a summary of

 all opinions the witness will render and the basis therefore not later than one hundred twenty days

 (120) before the trial date. The defendant must disclose the identity of any such witness and provide a

 summary of all opinions the witness will render and the basis therefore not later than ninety (90) days

 before the trial date. Supplemental and additional disclosures may be thereafter submitted, if

 submitted in sufficient time that discovery, if desired, can be completed reasonably by the discovery

 cutoff date without undue duplication and expense.

          18.       Any motion to exclude the testimony of an expert must be filed not later than the

 deadline for filing motions for summary judgment.

          19.       The parties shall exchange lists of trial exhibits to be used in their case-in-chief and

 witnesses they expect to call in their case-in-chief at trial no later than twenty-one (21) days prior to

 trial. For each witness, the list shall include the witness's name and address and a summary of the

 witness's anticipated testimony.

                                        Settlement Conference / Mediation

          20.       Upon motion of any party, the court will refer the case to a magistrate judge to

 conduct a settlement conference / mediation.

          21.       If the case settles before trial and the court does not receive a proposed final order

 within thirty (30) days after the court received oral or written notification of the settlement, the court

 will dismiss the case with prejudice and retain jurisdiction to enforce the settlement if any party so

 moves within sixty (60) days of the entry of the dismissal order.


 {2864516-1, 122566-00001-01}                           5
Case 5:21-cv-00004-MFU-JCH Document 34 Filed 08/17/21 Page 6 of 6 Pageid#: 271




          It is so ORDERED.
                                                    August 17, 2021
                                          Entered: _______________, 2021



                                          xxxxxxxxxxxxxxxxxxxxxxxxxxxx
                                          Ch
                                          C hief
                                             ief United States District
                                          Chief                Distri
                                                                    rriicctt JJudge
                                                                               udge
                                                                               ud
                                          U   i d SStates M
                                          United             i
                                                          Magistrate   JJudge
                                                                            d




 {2864516-1, 122566-00001-01}         6
